In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00035-CV
        ______________________________



         IN RE: KEITH RUSSELL JUDD




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Keith Russell Judd has petitioned this Court for mandamus relief. Judd claims he has filed

a petition in the trial court to dissolve an alleged common-law marriage. We deny Judd’s

requested relief.

       Mandamus issues only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law and (2) the absence of a clear and adequate

remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); see In re Columbia Med.

Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 207 (Tex. 2009). It is the relator’s burden

to provide this Court with a sufficient record to establish the right to mandamus relief. Walker,
827 S.W.2d at 837; In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.––Texarkana

2006, orig. proceeding); see TEX. R. APP. P. 52.3.

       Judd has provided this Court with no documents supporting his request. There is neither a

certified copy of the motion Judd claims to have filed in the trial court, nor any copies of the

“several motions for default” Judd claims to have presented to the trial court.

       We find Judd has failed to demonstrate he is entitled to the extraordinary remedy of

mandamus relief.




                                                 2
      We, therefore, deny his petition.




                                     Bailey C. Moseley
                                     Justice

Date Submitted:      April 4, 2011
Date Decided:        April 5, 2011




                                              3